department of the treasury int ernal revenue service washington d c number release date cc pa cbs br2mascott gl-107905-00 u i l date memorandum for robert c longford chief return delinquency district_office support section from kathryn a zuba chief branch collection bankruptcy summonses subject advisory opinion-refund of third-party deposits upon rejections of offers in compromise this memorandum responds to a request for advice from vicki l o’hara by e-mail on date concerning refunds of deposits when the service rejects an offer_in_compromise particularly when a third party has provided the deposit you have asked us to consider the following question when a third party has provided the deposit for a taxpayer’s offer_in_compromise is the service required or authorized to refund the deposit to the third party upon rejection and if not should the service disclose this prior to taking the deposit for the reasons which follow we would advise that all deposits be returned to the taxpayer discussion the code the regulations and form_656 state in varying language that deposits should be returned to the taxpayer the internal_revenue_code states that on rejection of an offer_in_compromise the service shall refund the deposit to the maker of the offer sec_7809 language on form_656 also states the assumption that deposits will be returned to the taxpayer the irs will return any amount_paid with the offer although sec_301_7122-1t states only that the deposit will be refunded in the event of rejection it does give only the taxpayer the authority to authorize the service to apply the deposit to tax_liabilities further the internal_revenue_manual in its provisions relating to deposits clearly contemplates refunding the deposit to the taxpayer for instance i r m states that the service should request the taxpayer to sign form_3040 authorizing them to apply the deposit to outstanding liabilities in the event the offer is not accepted however it further provides if the taxpayer does not authorize application of the deposit the deposit must be refunded to the taxpayer emphasis in original further i r m relating to the disposition of deposits received with unprocessable offers in compromise provides d eposits received with offers that are not processable must be returned to the taxpayer and that the employee making the determination is responsible for sending the deposit back to the taxpayer none of these sources however directly addresses the return of deposits made by third parties on behalf of the taxpayer as a general_rule the service would want to return funds received for the payment of tax_liabilities to the taxpayer this rule relieves the service from becoming embroiled in debates over the ownership of funds submitted for the payment of taxes this is illustrated by 340_f2d_663 cl_ct cert_denied 381_us_950 here a third party advanced deposit money through an escrow agent along with written statements that the taxpayer had borrowed the deposit money that the offer expired on a certain date and that the service should return the deposit to the escrow agents if it did not accept the offer by that date before the service acted on the offer the third party asked to withdraw it and demanded return of the deposit the service refused and later accepted the offer_in_compromise the third party then brought suit seeking a refund of the deposit id pincite at the time of this decision sec_301_7122-1 provided a n offer_in_compromise may be withdrawn by the proponent at any time prior to its acceptance thus the court’s analysis turned on the question whether a nonparty who had provided the deposit could be considered a proponent of the offer with the power to withdraw it the court took a narrow view of the word proponent and held that ‘proponent ’ does not go beyond an offeror and more especially does not impose any duty on the government to determine the real owner of the funds accompanying the offer id pincite although the court in ralston did not consider the precise issue of whether the service may refund a deposit to a third party its analysis is instructive in its reluctance to impose a duty on the service to determine the owner of deposit funds or to refund them to anyone besides the actual taxpayer in dynamic service inc v granquist u s t c d or the court considered a deposit made by a third party to be a payment made by the taxpayer and stated that the dollar_figure in dispute was for purposes of this case taxpayer’s money the court dismissed the case holding that the third party did not have standing to bring suit to recover the deposit from the language of the code the regulations and the irm we presume that the service has made a policy decision to return any funds submitted for the payment of taxes to the taxpayer rather than to a third party source of the funds the courts that have considered similar cases have agreed that third parties cannot compel the service to return funds to them that they may have provided to taxpayers who have made offers in compromise thus unless the taxpayer has signed a form_3040 authorizing application of the deposit to tax_liabilities the service should refund the deposit to the taxpayer upon rejection of the offer_in_compromise advising third parties that any funds they provide will be returned to the taxpayer may prevent later misunderstandings with third parties but the service has no legal_obligation to do so if you have any further questions please contact the attorney assigned to this matter at
